Criminal Case Template






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


RUBEN ROBLES,

                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.

§

§

§

§

§

No. 08-05-00107-CR

Appeal from the

171st District Court

of El Paso County, Texas

(TC# 20040D01677)




MEMORANDUM OPINION

           Pending before the Court is Appellant’s motion to dismiss this appeal pursuant to Tex. 
R. App. P. 42.2(a).  No opinion has issued in this cause.  The Clerk of this Court has hand
delivered a copy of the motion to dismiss the appeal to the District Clerk of El Paso County. 
Both Appellant and his attorney have signed the motion.  Therefore, Appellant has complied
with the requirements of Rule 42.2(a), and the Court has considered this cause on Appellant’s
motion and concludes the motion should be granted and the appeal should be dismissed.  We
therefore dismiss the appeal.

                                                                  RICHARD BARAJAS, Chief Justice
May 5, 2005

Before Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)